              Case 20-10343-LSS          Doc 5817      Filed 07/29/21      Page 1 of 6




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                                Chapter 11

BOY SCOUTS OF AMERICA AND                             Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                      (Jointly Administered)
                       Debtors.
                                                      D.I. Ref.: 5771

    DEBTORS’ OBJECTION TO HARTFORD’S MOTION TO STRIKE AND/OR IN
        LIMINE TO EXCLUDE THE TESTIMONY OF ROGER C. MOSBY

         Boy Scouts of America (the “BSA”) and Delaware BSA, LLC, the non-profit

corporations that are debtors and debtors in possession (together, the “Debtors”) in the above-

captioned chapter 11 cases (the “Chapter 11 Cases”), hereby file this objection (the

“Objection”) to Hartford’s Motion to Strike and/or in Limine to Exclude the Testimony of Roger

C. Mosby [D.I. 5729] (the “Motion”) filed by Hartford Accident and Indemnity Company, First

State Insurance Company, Twin City Fire Insurance Company, and Navigators Specialty

Insurance Company (collectively, “Hartford”). In support of the Objection, the Debtors state as

follows:

                                            OBJECTION

         1.    Hartford’s Motion should be denied for at least three reasons:

         2.    First, because the hearing on the RSA Motion has been adjourned and the

Debtors have produced, and continue to produce, additional documents and will re-produce




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311).
The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
              Case 20-10343-LSS         Doc 5817      Filed 07/29/21     Page 2 of 6




witnesses for supplemental depositions, the complaints in the Motion have been and will be

resolved. The Motion should be fully moot before the hearing.

       3.      Second, the Motion should be denied as untimely. Hartford offers no excuse for

its delay in raising a dispute that arises almost entirely from a deposition that finished nearly two

weeks ago. The Motion mainly relates to discovery disputes that Hartford and the Debtors could

have resolved weeks ago without involving the Court, had Hartford raised these issues to the

Debtors before going straight to the Court on the eve of the hearing.

       4.      Third, Hartford’s arguments for excluding Mr. Mosby’s testimony each lack

merit. Hartford argues that Mr. Mosby is not testifying about matters within his personal

knowledge because he testified that he relied in part on his advisors in making decisions. Motion

¶¶ 5-6. Hartford’s argument is frivolous. Mr. Mosby has personal knowledge of the matters

about which he has given and will give testimony. Specifically, his testimony here includes,

among other things, the Debtors’ entry into the Hartford Settlement Agreement and the RSA, the

Debtors’ reasons for seeking the Court’s guidance on the Hartford Settlement as part of the RSA,

and the process by which the Debtors’ board approved entry into the RSA. Mr. Mosby has

personal knowledge of all these things. See Mosby Decl. ¶ 2 (“As President and Chief Executive

Officer of the BSA, I have been deeply involved in the Debtors’ restructuring initiatives and

have been actively involved with the Debtors’ reorganization efforts.”); id. ¶ 5 (“The RSA is the

result of arm’s-length negotiations between the Debtors, the AHCLC and the Plaintiff

Representatives . . . I, in conjunction with the National Executive Committee and Executive

Board of the BSA . . . have determined that it outlines the terms of a plan of reorganization that

best achieves the Debtors’ objectives for these chapter 11 cases[.]”); id. ¶ 6 (“In my opinion, as

well as the Board’s, the path set forth in the RSA is the most realistic approach to achieve the


                                                2
               Case 20-10343-LSS           Doc 5817       Filed 07/29/21      Page 3 of 6




Debtors’ objectives. Any other option would likely involve significant litigation and would not

yield the support of holders of Direct Abuse Claims, whose acceptance is necessary to confirm a

plan that includes third party releases.”); id. ¶ 8 (“I have attended many of the formal mediation

sessions both prior to and following the May 19 Hearing, either in-person or by video

conference, including those held from (i) March 30–April 1, 2021 in Miami; (ii) May 4–6 and

May 26–27, 2021 in New York; and (iii) June 2–3, 2021 in Chicago.”); see also Mosby Dep. Tr.

at 155:10-14 (“[W]e had the expectation that we would get all the parties to agree to a global

settlement . . . this [BSA-only] plan would be a plan of last resort.”). Consequently, Hartford’s

argument is factually wrong.2

        5.      Hartford also argues that Mr. Mosby’s counsel “broadly assert[ed] privilege”

during Mr. Mosby’s deposition. Motion ¶ 5. But Hartford does not challenge any particular

invocation of privilege, much less demonstrate that it is improper. The fact that Mr. Mosby was

instructed not to testify about certain privileged information has no bearing on his right or ability

to testify as to non-privileged matters within his knowledge.3

        6.      Hartford further argues that Mr. Mosby’s testimony should be excluded because

of a single inadvertently withheld document that the Debtors produced after Mr. Mosby’s

2
  Hartford’s cases are inapposite in addressing circumstances where the witness had no personal
knowledge of the matters as to which he testified. See Chase Manhattan Bank v. Iridium Afr. Corp., No.
00-564 JJF, 2003 U.S. Dist. LEXIS 23837, at *9 (D. Del. Nov. 25, 2003) (witness who testified about
events that occurred prior to his involvement and that he learned about entirely from other people);
Baumgart v. Transoceanic Cable Ship Co., 2003 U.S. Dist. LEXIS 19921, at *6-7 (S.D.N.Y. Nov. 7,
2003) (finding witness’s testimony “inadmissible as Rule 701 lay opinion” because it was “not based on
his personal knowledge” but “on outside information, including specialized or technical knowledge of
others”); Alvarez v. Nicholson, 2005 U.S. Dist. LEXIS 45744, at *22 (S.D.N.Y. Aug. 3, 2005) (excluding
testimony for being “naked speculation” concerning another party’s state of mind); United States v.
Garcia, 291 F.3d 127, 141 (2d Cir. 2002) (excluding unfounded testimony by a police informant
interpreting a secret code allegedly used by criminal defendants).
3
  It is ironic for Hartford to make this argument, given that Hartford repeatedly instructed its witness not
to testify regarding matters disclosed to its investors in a press release.



                                                    3
              Case 20-10343-LSS          Doc 5817       Filed 07/29/21      Page 4 of 6




deposition. An initial failure to produce a single document could never support a motion to

strike a witness’s material testimony. Supplemental productions are commonplace, particularly

in expedited proceedings, as here. Indeed, Century‘s counsel recently admitted to the Court that

“produc[ing] a stray email here or there . . . happens in every litigation.” July 27, 2021 Hr’g Tr.

at 19:6-7. Moreover, there is no conceivable prejudice because the witness will be re-produced

for deposition. Consequently, Hartford has not been denied discovery.4 Additionally, precluding

testimony is a drastic sanction, reserved for extreme misconduct, not routine production issues.

Carnegie Mellon Univ. v. Marvell Tech. Grp., Ltd., Civil Action No. 09-290, 2012 U.S. Dist.

LEXIS 193823, at *10 (W.D. Pa. Dec. 18, 2012) (citing Konstantopoulos v. Westvaco Corp., 112

F.3d 710, 719 (3d Cir. 1997)) (“the exclusion of evidence at trial is an extreme sanction that is

normally reserved for a showing of willful deception or flagrant disregard of a court order by the

proponent of evidence[.]") (quotation marks omitted); United States v. Kikumura, 698 F. Supp.

546, 554 (D.N.J. 1988) (“The striking of testimony, however, is a drastic measure which should

be imposed only in extreme circumstances.”); see also Prof'l Cleaning & Innovation Building

Servs., Inc., v. Kennedy Funding, Inc., 245 Fed. App’x 161, 165 (3d Cir. 2007) (“one of the basic

objectives of the federal rules . . . [is] the determination of cases on their merits”).

        7.      Hartford also claims that Mr. Mosby should not be allowed to offer testimony on

“futility” because it is a legal issue. Hartford does not explain what “futility” means. To the

extent Hartford is referring to Mr. Mosby’s testimony that the Debtors’ plan could not be

confirmed without sufficient support from the claimants, Mr. Mosby is not being offered as an


4
  Hartford claims that the Debtors have not produced the emails that Mr. Mosby was purportedly
“besieged by.” Motion ¶ 7. But that characterization came from a third party, not Mr. Mosby. See Fay
Decl., Ex. B. Moreover, the Debtors produced Mr. Mosby’s emails, and Hartford asked questions about
them. See, e.g., Mosby Dep. Tr. at 159:4-160:3.


                                                  4
              Case 20-10343-LSS           Doc 5817       Filed 07/29/21      Page 5 of 6




expert to inform the Court about confirmation requirements. Rather, he is merely offering his

understanding of the fact that the Debtors’ plan could not be confirmed absent support. Mr.

Mosby’s understanding is relevant to why he supports the Debtors’ entry into the RSA.

        8.      Fourth, Hartford’s objections to the Debtors’ redactions are improper (Motion

¶ 8) because Hartford does not challenge any specific redactions or identify any specific issues,

much less demonstrate anything improper.5 Moreover, Hartford did not join in any meet and

confer and did not join with the other insurers in seeking to compel production of the redacted

documents.

                                           CONCLUSION

        9.      WHEREFORE, the Debtors request that the Court deny the Motion and grant

such other and further relief as the Court deems just and proper.




                            [Remainder of page intentionally left blank]




5
 Hartford’s argument that the Debtors were required to bring an adversary proceeding for the Court to
make a determination regarding the Hartford Settlement Agreement is irrelevant to the relief sought in the
Motion, and lacks merit for the reasons identified in the Debtors’ reply brief in support of the RSA
Motion. See D.I. 5759 ¶¶ 147-153.


                                                   5
             Case 20-10343-LSS       Doc 5817       Filed 07/29/21   Page 6 of 6




Dated: July 29, 2021
       Wilmington, Delaware

                                                  /s/ Derek C. Abbott
WHITE & CASE LLP                                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Glenn Kurtz (admitted pro hac vice)               Derek C. Abbott (No. 3376)
Jessica C. Lauria (admitted pro hac vice)         Andrew R. Remming (No. 5120)
Andrew Hammond (admitted pro hac vice)            Paige N. Topper (No. 6470)
Samuel P. Hershey (admitted pro hac vice)         Michelle M. Fu (No. 6661)
1221 Avenue of the Americas                       1201 North Market Street, 16th Floor
New York, New York 10020                          P.O. Box 1347
Telephone: (212) 819-8200                         Wilmington, Delaware 19899-1347
Email: gkurtz@whitecase.com                       Telephone: (302) 351-9314
        jessica.lauria@whitecase.com              Email: dabbott@morrisnichols.com
        ahammond@whitecase.com                            aremming@morrisnichols.com
        sam.hershey@whitecase.com                         ptopper@morrisnichols.com
                                                          mfu@morrisnichols.com
– and –

WHITE & CASE LLP
Michael C. Andolina (admitted pro hac vice)
Matthew E. Linder (admitted pro hac vice)
Laura E. Baccash (admitted pro hac vice)
Blair M. Warner (admitted pro hac vice)
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 881-5400
Email: mandolina@whitecase.com
       mlinder@whitecase.com
       laura.baccash@whitecase.com
       blair.warner@whitecase.com




                                              6
